IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,715


EX PARTE ROBERT ALLEN MILLER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09-1262-K368 IN THE 368TH DISTRICT COURT

FROM WILLIAMSON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of forgery and
sentenced to six years' imprisonment. He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed.  The trial court determined that applicant plead guilty pursuant to an agreement that this
sentence would run concurrently with a federal sentence.  The State and the trial court agree that
Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 09-1262-K368 in the 368th Judicial District
Court of Williamson County is set aside, and applicant is remanded to the custody of the Sheriff of
Williamson County to answer the charge against him as set out in the indictment.  The trial court
shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: January 25, 2012
Do Not Publish